MEMORANDUM OPINION
                                        No. 04-10-00863-CR

                                    Carolyn Boeck MARTINEZ,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the County Court at Law No. 4, Bexar County, Texas
                                     Trial Court No. 242570
                        Honorable Sarah Garrahan-Moulder, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: December 29, 2010

DISMISSED

           On December 10, 2010, we abated this appeal and directed the trial court to conduct a

hearing to determine the status of this appeal. We received findings and recommendations from

the trial court on December 20, 2010, reflecting that appellant no longer wishes to pursue her

appeal and recommending that this court dismiss the appeal. The court, having considered the

documents on file and the trial court’s findings and recommendations, is of the opinion that the

appeal should be dismissed. It is therefore ordered that this appeal is reinstated on the docket of
                                                                                   04-10-00863-CR


this court and dismissed. See Bocanegra v. State, No. 13-98-312-CR, 1999 WL 34973199, at *1

(Tex. App.—Corpus Christi Apr. 15, 1999, no pet.) (not designated for publication) (dismissing

appeal after trial court found appellant no longer wished to pursue his appeal).

                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-